Citation Nr: 1026499	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-34 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral 
hearing loss from July 3, 2007 to April 16, 2009.

2.  Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss beginning April 17, 2009. 

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, P.T.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1943 to May 1946 
and from February 1952 to November 1952.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware, which granted service connection for 
bilateral hearing loss assigning a non-compensable rating, 
effective July 3, 2007.

During the pendency of this appeal, the RO granted an initial 
increase for bilateral hearing loss, assigning a 10 percent 
evaluation effective April 17, 2009.  Since ratings in excess of 
10 percent for bilateral hearing loss are possible, the matters 
remain on appeal and are before the Board in accordance with AB 
v. Brown, 6 Vet. App. 35 (1993); see also Fenderson v. West, 12 
Vet. App. 119 (1999).

This case was initially before the Board in December 2009, when 
it was remanded for additional evidentiary development.  The case 
is now ready to be adjudicated.  

The Veteran was afforded a hearing before the undersigned in 
April 2010 and a copy of the transcript is of record.  The 
Veteran submitted additional evidence to the Board and a written 
waiver dated in April 2010, waiving a review of this evidence by 
the RO.  Therefore, the Board has the jurisdiction to consider 
the new evidence pursuant to 38 C.F.R. § 20.1304(c). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



REMAND

The Veteran contends that his bilateral hearing loss is worse 
than currently rated and that he is entitled to a compensable 
rating prior to April 16, 2009 and a rating in excess of 10 
percent for the period beginning April 17, 2009, the date of his 
most recent VA examination.  In April 2010, the Veteran testified 
that his hearing loss has worsened since his last VA examination 
in April 2009.  He also testified that he had been unable to work 
as an attorney due to his hearing loss disability.  At the 
hearing, the Veteran's representative argued, in effect, that the 
Veteran is entitled to a higher rating on an extraschedular basis 
or, in the alterative, entitled to a TDIU rating.  

The Veteran's testimony reasonably raises the issue of 
entitlement to TDIU.  A claim for a TDIU, when submitted during 
the course of an appeal of the initial rating assigned, "is part 
and parcel of the determination of the initial rating for that 
disability."  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Since the issue of entitlement to a TDIU has been raised during 
the course of the appeal of the initial rating assigned for the 
service-connected hearing loss, the claim for increased initial 
evaluations also includes the issue of entitlement to a TDIU.  
The RO has not addressed the issue of entitlement to a TDIU.  
Accordingly, the TDIU issue must be remanded for all appropriate 
development.

A VA treatment record dated in April 2010 reports that the 
Veteran complained of increased difficulty hearing since his last 
examination.  Audiometric results indicated a moderate, sloping 
to profound sensorineural hearing loss with moderate to severely 
decreased speech recognition scores.  

Because the Veteran reports increased impairment due to his 
service-connected disability and the medical records indicate a 
worsening in his hearing, an updated VA examination is needed to 
ascertain the severity of the disability.  See VAOPGCPREC 11-95 
(While the Board is not required to direct a new examination 
simply because of the passage of time, VA's General Counsel has 
indicated that a new examination is appropriate when the claimant 
asserts that the disability in question has undergone an increase 
in severity since the time of the last examination.).  

The record indicates that the Veteran receives treatment for his 
service-connected hearing loss at the Wilmington VA medical 
center (VAMC).  The most recent treatment records are dated in 
April 2010.  The RO should obtain any current records dated from 
April 2010 to the present and associate those records with the 
claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should obtain all VA treatment 
records related to the service-connected 
bilateral hearing loss  dated from April 
2010 to the present and associate those 
records with the claims file.

2.  Schedule the Veteran for a new VA 
audiological evaluation of his bilateral 
hearing loss to determine the current 
nature and extent of the bilateral 
hearing loss.  The examiner must review 
the claims file and  examine the Veteran.  
All tests and studies, to include pure 
tone threshold testing and the Maryland 
CNC speech audiometric test, should be 
performed.  The examiner should provide a 
full description of the functional 
effects caused by the Veteran's bilateral 
hearing loss.  The examiner should be 
requested to render an opinion as to 
whether the Veteran is unable to secure 
or follow a substantially gainful 
occupation as a result of his service-
connected bilateral hearing loss.  The 
examiner should provide a rationale for 
any opinion(s) given.

2.  The RO should re-adjudicate  the 
Veteran's claims for higher initial 
ratings for bilateral hearing loss, 
including a discussion of whether a 
referral for extraschedular evaluation is 
warranted under 38 C.F.R. § 3.321, and 
for TDIU.  If not all the desired 
benefits are granted, a supplemental 
statement of the case should be furnished 
to the Veteran and his representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



